     Case 2:19-cv-01469-JAD-NJK Document 1 Filed 08/22/19 Page 1 of 6



 1   George F. Ogilvie III (NV Bar #3552)
     Amanda C. Yen (NV Bar #9726)
 2   Christopher Molina (NV Bar #14092)
     McDONALD CARANO LLP
 3   2300 W. Sahara Ave, Suite 1200
     Las Vegas, NV 89102
 4   Telephone: 702.873.4100
     Facsimile: 702.873.9966
 5   gogilvie@mcdonaldcarano.com
     ayen@mcdonaldcarano.com
 6   cmolina@mcdonaldcarano.com

 7   Debbie Leonard (NV Bar #8260)
     LEONARD LAW, PC
 8   955 S. Virginia St., Suite 220
     Reno, NV 89502
 9   Telephone: 775.964.4656
     debbie@leonardlawpc.com
10
     Bradford R. Jerbic (NV Bar #1056)
11   Philip R. Byrnes (NV Bar #166)
     Seth T. Floyd (NV Bar #11959)
12   LAS VEGAS CITY ATTORNEY’S OFFICE
     495 S. Main Street, 6th Floor
13   Las Vegas, NV 89101
     Telephone: 702.229.6629
14   Facsimile: 702.386.1749
     bjerbic@lasvegasnevada.gov
15   pbyrnes@lasvegasnevada.gov
     sfloyd@lasvegasnevada.gov
16
     Attorneys for City of Las Vegas
17
                                UNITED STATES DISTRICT COURT
18
                                       DISTRICT OF NEVADA
19
     FORE STARS, Ltd, SEVENTY ACRES, LLC, CASE NO.
20   a Nevada limited liability company, DOE
     INDIVIDUALS I through X, DOE            THE CITY OF LAS VEGAS’ PETITION
21   CORPORATIONS I through X, DOE LIMITED FOR REMOVAL OF CIVIL ACTION
     LIABILITY COMPANIES I through X,
22
                   Plaintiff,                      (Clark County District Court, Case
23                                                 No. A-18-773268-C)
     vs.
24
     CITY OF LAS VEGAS, political subdivision of
25   the State of Nevada, THE EIGHTH JUDICIAL
     DISTRICT COURT, County of Clark, State of
26   Nevada, DEPARTMENT 24 (the
     HONORABLE JIM CROCKETT, DISTRICT
27   COURT JUDGE, IN HIS OFFICIAL
     CAPACITY), ROE government entitles I
28   through X, ROE Corporations I through X,
     Case 2:19-cv-01469-JAD-NJK Document 1 Filed 08/22/19 Page 2 of 6



 1   ROE INDIVIDUALS I through X, ROE
     LIMITED LIABILITY COMPANIES I through
 2   X, ROE quasi-governmental entitles I through
     X,
 3
                    Defendants.
 4

 5   TO:    THE CLERK OF THE ABOVE-ENTITLED COURT, THE PARTIES, AND ALL
            ATTORNEYS OF RECORD:
 6

 7          PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1331, 1367, 1441 and 1446,
 8   defendant City of Las Vegas (the “City”) files this Petition for Removal of Civil Action with

 9   respect to the above captioned case, which was filed and currently is pending in the District Court

10   of Clark County, State of Nevada, Case No. A-18-773268-C (the “State Court Action”). In

11   support of its Petition for Removal of Civil Action, the City states as follows:

12                                            THE ACTION
13          1.      On April 20, 2018, plaintiffs Fore Stars, Ltd. And Seventy Acres, LLC

14   (collectively, the “Developer”) filed their Complaint for Declaratory Relief and Injunctive Relief

15   and in Inverse Condemnation (“Complaint”) against the City and the Eighth Judicial District Court

16   for the County of Clark, State of Nevada, Department 24 (the Honorable Jim Crockett, District

17   Court Judge) (“State of Nevada”) (collectively “Defendants”). See Complaint attached hereto as

18   Exhibit A.
19          2.      The Complaint alleges causes of action for (1) Declaratory Relief; (2) Preliminary

20   Injunction; (3) Categorical Taking; (4) Penn Central Regulatory Taking; (5) Regulatory Per Se

21   Taking; (6) Nonregulatory Taking; (7) Judicial Taking; (8) Temporary Taking; and (9) Violation

22   of Due Process Rights. Id.

23          3.      The Developer claims that the City’s alleged taking was in violation of the United

24   States Constitution, the Nevada State Constitution and the Nevada Revised Statutes. Id., ¶¶ 67,

25   84, 92, 101, 109 and 115.

26          4.      For its violation of due process cause of action, the Developer claims that the

27   alleged violation is brought under the United States Constitution and the Nevada State

28   Constitution. Id., ¶ 123.


                                                 Page 2 of 6
     Case 2:19-cv-01469-JAD-NJK Document 1 Filed 08/22/19 Page 3 of 6



 1          5.      The Developer also alleges that the “City and the Crockett Court are also subject

 2   to all of the provisions of the Just Compensation Clause of the United States Constitution.” Id., ¶

 3   2; see also ¶¶ 39, 41, 42, 66-68, 83-85, 91-93, 100-102, 108-110 and 113-16 (alleging that the

 4   City has not paid just compensation for the alleged taking). For their relief, Developer seeks,

 5   among other things, “[a]n award of just compensation. . . for the taking.” Id. at 18:21.

 6          6.      In addition to the Developer’s Complaint at Exhibit A, Exhibit B contains all prior

 7   pleadings, process and orders that have been served on the City and/or the State of Nevada prior

 8   to the filing of this Petition for Removal of Civil Action.

 9                                    JURISDICTION AND VENUE

10          7.      On June 21, 2019, the United States Supreme Court decided Knick v. Township of

11   Scott, Pennsylvania, et al., 139 S.Ct. 2162 (2019). Knick overruled, in part, Williamson County

12   Regional Planning Comm’n v. Hamilton Bank of Johnson City, 473 U.S. 172 (1985) and held that

13   a property owner has an actionable Fifth Amendment takings claim when the government takes

14   his property without paying for it and, therefore, may bring his claim in federal court under 42

15   U.S.C. §1983 at the time of the alleged taking. Knick, 139 S.Ct. at 2167-8. In other words, Knick

16   overturned the Supreme Court’s prior ruling that a property owners’ state law remedies must be

17   exhausted before a takings claims could be filed in federal court.

18          8.      Based on Knick, this Court has original jurisdiction under 28 U.S.C. § 1331. “The

19   district courts shall have original jurisdiction of all civil actions arising under the Constitution,

20   laws, or treaties of the United States.” 28 U.S.C. § 1331. The Developer’s Complaint seeks just

21   compensation for the City’s alleged taking under the United States Constitution; therefore,

22   pursuant to 28 U.S.C. § 1331, the Fifth Amendment of the United States Constitution and the

23   United States Supreme Court’s decision in Knick, this Court has jurisdiction over this action.

24          9.      This action may be removed to this Court pursuant to 28 U.S.C. § 1441 as any

25   action commenced in state court is removable if it might have been brought originally in federal

26   court. See 28 U.S.C. § 1441(a); see also Exxon Mobil Corp. v. Allapattach Servs., Inc., 545 U.S.

27   546, 563-64 (2005) (“[A] district court has original jurisdiction of a civil action for purposes of

28


                                                 Page 3 of 6
     Case 2:19-cv-01469-JAD-NJK Document 1 Filed 08/22/19 Page 4 of 6



 1   section 1441(a) as long as it has original jurisdiction over a subset of claims constituting the

 2   action”).

 3          10.     Pursuant to 28 U.S.C. § 1446(b)(2)(A), all Defendants consent and join in this

 4   removal and the State of Nevada shall be filing its consent and/or joinder with this Court.

 5          11.     The United States Supreme Court entered judgment in Knick on July 23, 2019. See

 6   United States Supreme Court Case No. 17-647 Docket and Notice of Issuance of Court Mandate

 7   collectively attached as Exhibit C. Therefore, this Removal is timely in that the City has sought

 8   removal within 30 days of the final judgment authorizing removal of this matter. See 28 U.S.C. §

 9   1446(b)(3) (“[I]f the case stated by the initial pleading is not removable, a notice of removal may

10   be filed within thirty days after receipt by the defendant, through service or otherwise, of a copy

11   of an amended pleading, motion, order or other paper from which it may first be ascertained that

12   the case is one which is or has become removable.”).

13          12.     To the extent the Complaint alleges any state causes of action or other non-federal

14   claims, this Court has supplemental jurisdiction over any such claims pursuant to 28 U.S.C. §

15   1367 because those claims arise out of the same operative facts as the Developer’s federal claims

16   and “form part of the same case or controversy under Article III of the United States Constitution.”

17   28 U.S.C. § 1367(a).

18          13.     This Court is in the judicial district and division embracing the place where the

19   state court action was brought and is pending. Thus, this Court is the proper district court to which

20   this case should be removed. See 28 U.S.C. §§ 1441 and 1446(a).

21                             COMPLIANCE WITH 28 U.S.C. § 1446(d)

22          14.     Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of this Petition for

23   Removal of Civil Action will be promptly served on the Developer and will be filed with the Clerk

24   of the District Court of the State of Nevada, Clark County, in the State Court Action.

25   ...

26   ...

27   ...

28   ...



                                                 Page 4 of 6
     Case 2:19-cv-01469-JAD-NJK Document 1 Filed 08/22/19 Page 5 of 6



 1                                     PRAYER FOR REMOVAL

 2          WHEREFORE, the City prays that the State Court Action be removed to the United States
 3   District Court for the District of Nevada.
 4          DATED this 22nd day of August, 2019.
 5                                                  McDONALD CARANO LLP
 6
                                                    By: /s/
 7                                                     George F. Ogilvie III, Esq. (NV Bar #3552)
                                                       Amanda C. Yen (NV Bar #9726)
 8                                                     Christopher Molina (NV Bar #14092)
                                                       2300 West Sahara Avenue, Suite 1200
 9                                                     Las Vegas, NV 89102
10
                                                        LEONARD LAW, PC
11                                                      Debbie Leonard (NV Bar #8260)
                                                        955 S. Virginia St., Suite 220
12                                                      Reno, NV 89502
13                                                      LAS VEGAS CITY ATTORNEY’S OFFICE
                                                        Bradford R. Jerbic (NV Bar #1056)
14
                                                        Philip R. Byrnes (NV Bar #166)
15                                                      Seth T. Floyd (NV Bar #11959)
                                                        495 S. Main Street, 6th Floor
16                                                      Las Vegas, NV 89101
17                                                      Attorneys for City of Las Vegas
18
                                              EXHIBIT LIST
19
      Complaint for Declaratory Relief and Injunctive Relief and in Inverse Exhibit A
20    Condemnation

21    State Court Action Prior Pleadings, Process and Orders                      Exhibit B
22    United States Supreme Court Case No. 17-647 Docket and Notice of Exhibit C
      Issuance of Court Mandate
23

24

25

26

27

28


                                                  Page 5 of 6
     Case 2:19-cv-01469-JAD-NJK Document 1 Filed 08/22/19 Page 6 of 6



 1                                  CERTIFICATE OF SERVICE

 2          I HEREBY CERTIFY that I am an employee of McDonald Carano LLP, and that on the

 3   22nd day of August, 2019, I caused a true and correct copy of the foregoing THE CITY OF LAS

 4   VEGAS’ PETITION FOR REMOVAL OF CIVIL ACTION to be electronically filed with the

 5   Clerk of the Court by using CM/ECF service and serving on all parties of record via U.S. Mail as

 6   follows:

 7          LAW OFFICES OF KERMITT L. WATERS
            Kermitt L. Waters, Esq.
 8          James J. Leavitt, Esq.
            Michael A. Schneider, Esq.
 9
            Autumn L. Waters, Esq.,
10          704 South Ninth Street
            Las Vegas, Nevada 89101
11
            HUTCHISON & STEFFEN, PLLC
12          Mark A. Hutchison
            Joseph S. Kistler
13
            Matthew K. Schriever
14          Peccole Professional Park
            10080 West Alta Drive, Suite 200
15          Las Vegas, NV 89145
16                                               /s/ Jelena Jovanovic
                                                 An employee of McDonald Carano LLP
17

18

19

20

21

22

23

24

25

26

27

28


                                               Page 6 of 6
